Citation Nr: 0843286	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-31 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an increased evaluation for residuals of 
fracture of the left fibula, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to June 
1979.  

This appeal arises from December 2005 and February 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The issue of service connection for a right knee disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA X-rays of the left leg demonstrate a well healed 
fracture of the left fibula.  

2.  A VA physician in September 2003 diagnosed no residuals 
of the fracture of the left fibula.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left fibula have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that notice of 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to increased ratings claims and outlined the 
information which must be included in notices to veteran's 
filing a claim for increased ratings.  This included 
notifying the claimant of the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The veteran filed his claim for an increased rating prior to 
the Court's decision defining what notice should be provided 
the veteran.  Nevertheless, by letter dated in September 2005 
the veteran was informed of the types of medical and lay 
evidence necessary to support his claim for an increased 
rating.  The September 2006 statement of the case set out the 
criteria for rating impairment of the fibula, and in July 
2008 the RO sent the veteran a letter which conformed with 
the requirements of the holding of the Court in Vazquez-
Flores and offered him an opportunity to respond.  The 
veteran immediately responded that he had either submitted 
all the information and evidence that would support his 
appeal or had no other information to submit.  The RO then 
readjudicated the claim and sent the veteran a supplemental 
statement of the case in July 2008.  Under these 
circumstances, it may be concluded a reasonable person would 
understand what information and evidence is necessary to 
substantiate this claim, and the notice errors committed in 
this case have been rendered harmless.  

With respect to VA's duty to assist veteran's when they 
submit a claim, the record shows the veteran was afforded two 
VA examinations to determine the current severity of his 
residuals of fracture of the left fibula.  He also was 
scheduled for a hearing before a Veterans Law Judge as he had 
requested, but he failed to appear for it, and he has not 
subsequently requested another hearing.  In any case, 
however, all the medical records indentified by the veteran 
have been obtained, including VA, private and Social Security 
records.  Although the veteran's available service medical 
records are limited to the Report of Medical Examination and 
History at entrance, the veteran has been informed of this 
and he was given an opportunity to supplement the record with 
alternative evidence or submit copies of any service medical 
records in his possession.  As indicated above, in July 2008, 
the veteran advised he had no other information or evidence 
to give VA to support his appeal.  

Under these circumstances, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Increased Rating

In an October 2003 rating decision the RO granted service 
connection for residuals of fracture of the left fibula and 
assigned a 10 percent rating.  In July 2005, the veteran 
submitted his claim for an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

Impairment of the tibia and fibula is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2008).  It provides as 
follows:  

Tibia and fibula, impairment of:
Nonunion of, with loose motion, 
requiring brace  
4
0
Malunion of:
With marked knee or ankle 
disability
3
0
With moderate knee or ankle 
disability
2
0
With slight knee or ankle 
disability
1
0

A review of the evidence in this case fails to reveal the 
presence of either nonunion or malunion of the fracture.  In 
addition, the medical records and examination reports clearly 
indicate the veteran's pain in his left lower extremity is 
related to other disorders.  The pertinent facts are as 
follows.  

The veteran was afforded a VA examination in September 2003 
where X-rays of the left leg showed a healed fibula fracture 
at the distal third of the shaft.  Studies of the ankle were 
normal.  The diagnosis was fracture of the left fibula 
without residual impairment.  

In October 2005, the veteran's landlord wrote a statement 
indicating she had noticed the veteran had an extraordinary 
amount of pain in his legs and/or back, and the veteran has 
reported having pain in his legs and ankle.  This, however, 
has been medically attributed to lumbar radiculopathy.  (See 
records from the Bay Center For Pain Management.)  

The veteran was examined by VA again in August 2007, when he 
claimed his fracture of the left fibula was worse than 
currently evaluated.  The examiner noted the report of the X-
rays taken of the left leg in September 2003 revealed an old 
healed fracture without evidence of complication of the 
distal left fibula.  There was slight swelling and irregular 
bony trabeculation of the distal one third of the left 
fibula, which was the appearance of an old healed fracture, 
but the alignment was characterized as excellent.  No 
complications were noted.  The left lower leg was otherwise 
negative.  Objective physical examination revealed no loose 
motion, malunion or nonunion of the left fibula.  There was 
no shortening of the bone and no heat.  As the veteran also 
complained of pain in the left ankle, the diagnosis was 
degenerative joint disease of the left ankle.  There was no 
indication of any relationship between the degenerative joint 
disease of the left ankle and the fracture of the left 
fibula.  

As to effects of the left fibula fracture on the veteran's 
usual occupation the examiner noted none.  The veteran had 
last worked in 1994.  The only effect was the veteran only 
walked for ten minutes at a time and had stopped riding a 
bicycle.  

The medical records do not identify any impairment of the 
left fibula.  The pain complained of by the veteran is 
related to his lumbar radiculopathy and degenerative joint 
disease of the ankle.  In addition, it was been noted that 
the veteran has bilateral pes planus and a screw inserted in 
his left foot.  While the veteran and his landlord are 
competent to describe the symptoms observed they are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of any evidence of nonunion, malunion or 
impairment of the ankle or knee related to the fracture of 
the tibia, an increased rating is not warranted.  In 
addition, the fracture which is located in the distal third 
of the fibula has not been shown to impair function of either 
the left knee or ankle, such that consideration of those 
diagnostic codes otherwise addressing knee and ankle 
impairment is not warranted.  

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a fractured fibula.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")  in Thun v. Peake, 22 Vet. 
App. 111 (2008), instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
The Board has compared the symptoms complained of by the 
veteran and found they are caused by non-service connected 
disorders such as lumbar radiculopathy and degenerative joint 
disease of the left ankle.  The veteran has not asserted the 
rating criteria are inadequate or identified any symptoms not 
listed.  The rating criteria include evaluations with more 
severe symptoms, but the veteran's disorder does not 
demonstrate either malunion or nonunion of his fracture of 
the fibula which is required for higher ratings.  A referral 
for consideration of an extraschedular rating is not 
required.  


ORDER

An increased rating for residuals of fracture of the left 
fibula is denied.  



REMAND

The veteran is seeking service connection for a right knee 
disorder.  Current medical records from VA include diagnoses 
of mild degenerative arthrosis of the right knee.  A tear of 
the meniscus of the right knee was found on a VA Magnetic 
Resonance Imaging (MRI) in September 2006.  The veteran has 
asserted his current right knee disorders are due to his 
parachute jumps in service.  He contends he sustained injury 
to the right knee while in Airborne training.  Service 
personnel records document he was assigned to basic Airborne 
training in July 1977 at Fort Benning, Georgia, and since 
service medical records in the claims folder are limited to 
the veteran's Report of Medical Examination at enlistment, 
there is sufficient basis to have the veteran examined to 
ascertain whether current disability is linked to airborne 
training.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran identify all 
health care providers who have treated 
him for a right knee disorder since 
August 2007.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a VA 
examination to determine if his currently 
diagnosed right knee disorders are 
related to service, and particularly 
airborne training in 1977.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After obtaining the 
veteran's history, reviewing the claims 
folder and examining the veteran, the VA 
examiner is asked to diagnose any 
disorders of the right knee.  For each 
disorder diagnosed he/she is asked to 
answer the following question:  

Is it at least as likely as not (50 
percent probability) that the right knee 
disorder began in service, or is related 
to some incident in service, including 
airborne training?  

The examiner is asked to explain the 
basis of his opinion.  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


